                                                                                        FILED




                        DESIGNATION OF A CIRCUIT JUDGE
                        FOR SERVICE IN A DISTRICT COURT                            2:09 pm, 5/20/20
                          WITHIN THE TENTH CIRCUIT                               Margaret Botkins
                                                                                  Clerk of Court

      Pursuant to the provisions of Title 28, United States Code § 291(b), I designate
and assign United States Circuit Judge Joel Carson of the Tenth Circuit Court of Appeals
to hold court in the United States District Court for the District of Wyoming on case
number 1:20-CV-00080 effective immediately.


      Copies of this designation shall be furnished to the Chief Judges and Clerks of the
respective Courts.



     
                 Date                             Timothy M. Tymkovich, Chief Judge
                                                  United States Court of Appeals
                                                  for the Tenth Circuit
